department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person se te eo ra t pe telephone number identification_number employer_identification_number number release date date date no third party contact uil legend b -- c-- d-- m-- n -- p-- q--- r - s- t--- v--- x-- y-- z -- dear ------------------ partnership units and related transactions that will occur upon the death of x will constitute acts of direct or indirect acts of self-dealing under sec_4941 of the code foundation under sec_509 the directors of m are x y and z m’s mission is to provide funds to certain charitable organizations that are tax exempt under sec_501 funds the primary unit holders of n are p b c and d p is a holding_company that is owned by x b and c are x’s sons n is a limited_partnership engaged in the management and distribution of publicly traded this is in response to your ruling_request as to whether the redemption of certain limited n manages and distributes certain publicly traded mutual funds known as r q holds a m is exempt from tax under sec_501 of the code and classified as a private x is the founder of n and serves as its senior research advisor and serves as the chairman x’s estate is expected to have sufficient assets other than p’s shares to fully fund the s provides that after x’s death after the payment of his debts administration_expenses general_partnership interest in n b serves as the chairman and ceo of q which is the general_partner of n c is the president of n approximately -----------of n limited_partner units are owned either directly or indirectly by x b and c p is a holding_company and has a ---------- interest in n and real_estate and ceo of p y is married to x x’s will provides that after the payment of debts administration_expenses and after certain bequests of tangible_personal_property and residential real_estate x’s residuary shall be paid to the trustee of a revocable_trust agreement with x as settlor and an unrelated individual as trustee and taxes the trust will be distributed to two marital trusts for the lifetime benefit of y if she survives x the marital trusts are designed to qualify for the estate_tax_marital_deduction under sec_2056 of the code upon y’s death and after payment of any applicable administration_expenses and taxes the remaining assets of the marital trusts up to a defined pecuniary amount will be divided into separate shares for the benefit of x’s living descendants all remaining trust assets in excess of the pecuniary bequests will be distributed outright to m a private_foundation formed and funded by x pecuniary bequests accordingly x’s estate plan should cause his p shares to pass to m after the deaths of x and y m would then indirectly own units in n through p by n x b and c are also concerned about the potential sec_4941 self dealing problems that might arise by m indirectly owning interests in n as well as the taxes imposed under sec_4943 of the code for excess_business_holdings accordingly n p and x have entered into a redemption agreement whereby the n units currently owned by p as well as any n units owned directly by x would be redeemed for fair_market_value upon x’s death binding on x’s estate and s the transactions under the redemption agreement will be completed before x’s estate is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 of the regulations or before s is considered subject_to sec_4947 of the code the purchase_price of n units purchased under the redemption agreement would be the higher of the unit formula price provided under the n agreement or the finally determined estate_tax_value of the n units the formula price is based on a combination of n’s assets under management and a multiple of n’s adjusted earnings as measured at the time of purchase historically the unit formula price has been used in situations where a limited_partner is prohibited from assigning his or her n units under the terms of the n agreement and must sell the units back to either n or the general_partner in addition the formula price has been used in connection with n’s employee unit options and unit appreciation rights the formula price has also been used in recent sale transactions between the partners x’s estate and or s will receive an amount that equals or exceeds the fair_market_value of m’s interest or expectancy in x b and c desire to have all n units owned by members of x’s family or person employed under the terms of the redemption agreement the purchase and sale of the n units are the note will be payable in ten equal annual installments beginning one year after the the purchase_price of the n units purchased under the redemption agreement will be n units at the time of the transaction taking into account the terms of the redemption agreement paid at closing with a combination of cash and a promissory note note the executor of x’s estate and s trustee will seek approval from the probate_court having jurisdiction over the applicable entities or entity to sell the n units under the redemption agreement the cash will equal the lesser_of t or the purchase_price and the note will equal the purchase_price less the cash payment the formula price of the n units currently owned by p is v as of august ----- ------ the initial principal value of the note will be adjusted retroactively to reflect any increase in the value of the n units for federal estate_tax purposes at the time such values have been finally determined closing and can be pre-paid at any time the note will bear interest at the then effective applicable_federal_rate the note repayment is subject_to a debt service limitation the limitation provides that the total interest and principal payments due for any year under the note shall not exceed of the pro_rata cash_flow of the redeemed units pro_rata cash_flow is the percentage interest in n represented by the redeemed units times the amount of available cash as defined in the n agreement available cash is defined as of n’s net book income excluding death_benefits under key man life_insurance or such lesser amount as is approved by in interest of the general_partner and voting limited_partner units calculated on the basis of the four calendar quarters most recently ended prior to the date as of which the pro_rata cash_flow is determined payments deferred under the debt service limitation are due on the next payment_date again subject_to the debt service limitation notwithstanding the debt service limitation all interest or principal on the note must be paid no later than years after the redemption date time after y passes away or upon x’s death if he survives y the remaining balance on the note and any remaining repayment proceeds will be distributed to m after payment of the pecuniary bequests and any properly payable debts administration_expenses and taxes reasonable protections to the note holder specifically the note will become immediately due and payable at the option of the holder and the outstanding balance will bear a default interest rate equal to over the initial interest rate in addition during the term of any default n is prohibited from making any dividends distributions or loans to its partners as well as other restrictions listed in the redemption agreement and its net assets distributed to its shareholders according to their respective interests because x owns of p it is expected that the shareholder would be paid in cash from the sale and the estate’s share would consist of the note and any other remaining assets the note and its repayment proceeds will be distributed to the marital trusts during y’s life following the redemption of the n units from p it is expected that p would be liquidated if the note is in default the redemption agreement and note contain commercially you are seeking the following rulings the redemption of the n units and subsequent liquidation of p will not constitute acts of direct or indirect acts of self dealing under sec_4941 of the code to b c p and x the receipt holding collection and distribution of the note or the net_proceeds of the note by the estate s marital trusts or m will not cause the redemption or the holding of the note to become a direct or indirect act of self-dealing under sec_4941 of the code payments on the note while it is held by estate s marital trusts and or m will not result in direct or indirect acts of self dealing under sec_4941 of the code sec_4941 of the code imposes a tax on acts of self-dealing between a sec_4946 defines the term disqualified persons with respect to a private law disqualified_person as defined in sec_4946 and a private_foundation sec_4941 of the code provides in part that the term self dealing means any direct or indirect sale_or_exchange of property or the extension of credit between a foundation and a disqualified_person foundation as including a substantial_contributor to the foundation a foundation_manager and an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation it also includes a member_of_the_family of any individual described above it also includes a corporation partnership trust or estate in which persons described above hold more than percent of the beneficial_interest therein trustee of a foundation or an individual having powers or responsibilities similar to those officers directors or trustees of the foundation sec_4946 states that the term family with respect to any individual that is a disqualified_person includes the spouse children of and grandchildren of the disqualified_person contributed or bequeathed an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of the trust purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 of the regulations sec_53_4941_d_-1 of the regulations states that indirect self-dealing includes any transaction between a disqualified_person and an organization controlled by a private_foundation sec_53_4941_d_-1 of the foundation and excise_tax regulations provides that for the sec_4946 defines the term foundation_manager as including an officer director or sec_507 of the code defines a substantial_contributor as any person who sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation’s interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vest under local law if i the administrator or executor of an estate or trustee of a revocable_trust either a possess a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii iii iv such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation such transaction occurs before the estate is considered to be terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered to be subject_to sec_4947 the estate_or_trust receives an amount which equals or exceeds the fair market of the foundation’s interest or expectancy in such property at the time of the transaction taking into account the terms of any option to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either- a results in the foundation receiving an interest or expectancy at least as liquid b results in the foundation receiving an asset related to the active carrying out of as the one it gave up its exempt purposes or trust c is required under the terms of any option which is binding on the estate or sec_53_4941_d_-2 of the regulations provides that the transfer of real or personal_property by a disqualified_person to a private_foundation shall be treated as a sale_or_exchange if the foundation assumes a mortgage or similar lien which was placed on the property prior to the transfer or takes subject_to a mortgage or similar lien which a disqualified_person placed on the property within the year period ending on the date of the transfer for purposes of this subparagraph term similar lien shall include but is not limited to deeds of trust and vendors’ liens but shall not include any other lien if such lien is insignificant in relation to the fair_market_value of the property transferred sec_4947 of the code provides that certain trusts which are not exempt under sec_53_4941_d_-2 of the regulations provides that the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing thus for example an act of self dealing occurs where a third party purchases property and assumes a mortgage the mortgagee of which is a private_foundation and subsequently the third party transfers the property to a disqualified_person who either assumes a liability under the mortgage or takes the property subject_to a mortgage similarly except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53_4941_d_-1 an act of self dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation is transferred by a third party to a private_foundation which becomes the creditor under the note sec_501 of the code are treated as private_foundations and subject_to the excise_taxes imposed by chapter sec_4947 of the code provides that trusts which are not exempt under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 are subject_to the provisions of sec_507 sec_508 and to the extent applicable in the same manner as if such trusts were private_foundations sec_53_4947-1 of the regulations provides that when an estate from which the executor or administrator is required to distribute all of the net assets in trust for charitable beneficiaries or free of trust to such beneficiaries is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 the estate will be treated as a charitable_trust under sec_4947 between the date on which the estate is considered terminated under sec_1_641_b_-3 and the date of the final distribution of all of the net assets is made to or for the benefit of the charitable beneficiaries interests are charitable_remainder interests and in which the charitable beneficiaries have become entitled to distribution of corpus in trust or free of trust shall continue to be treated as a split interest trust under sec_4947 until the date on which final distribution of all the net assets is made however if after the expiration of any intervening interests the trust is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 the trust will be terminated as a charitable_trust under sec_4947 rather than as a split-interest trust under sec_4947 between the date on which such final distribution of all of the trust assets is made to or for the benefit of the charitable_remainder beneficiaries rationale x is a disqualified_person with respect to m as described in sec_4946 of the code by being a substantial_contributor to m as described in sec_507 of the code y is a disqualified_person with respect to m within the meaning of sec_4946 by being the wife of x b and c are disqualified persons with respect to m because they are the children of x n p s are disqualified persons with respect to m because more than of their beneficial sec_53_4947-1 provides that a split-interest trust in which all of the unexpired following the redemption of the units by p it will be liquidated and its net assets a transaction will not be subject_to the self-dealing rules described in sec_4941 if the the redemption agreement between n p and x would be considered a sale_or_exchange interests are being held by b c and x of property for purposes of sec_4941 because the transaction is between x a disqualified_person and p and n organizations that are disqualified persons with respect to m as described in sec_53_4941_d_-1 of the regulations distributed to its shareholder according to their respective interests m has an expectancy in p the redemption to p will be for a combination of cash and a note and ultimately distributed to m the potential holding of the note according to the terms of the redemption would be an act of self-dealing as described in sec_53_4941_d_-2 of the regulations unless it falls within the estate exception transaction involves situations that take place during the administration of an estate or revocable_trust as described in sec_53_4941_d_-1 of the regulations sec_53_4941_d_-1 has been satisfied in this situation because the executor of x’s estate and the s have a power of sale with respect to the p stock and n units and they will seek approval from the probate_court having jurisdiction over the applicable_entity or entities to sell n units under the redemption agreement the transactions under the redemption agreement will be completed before the x estate is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 of the code or before s is considered subject_to sec_4947 of the code x’s estate and s will receive an amount that equals or exceeds fair_market_value of m’s interest or expectancy in the n units at the time of the transaction taking into account the terms of the redemption agreement and the sale of the n units under the redemption agreement is required under the terms of that agreement and that agreement will be legally binding on x’s estate and s or m in exchange for the n units is not considered an act of self dealing under sec_53_4941_d_-2 of the regulations because the note may be transferred to m during the administration of x’s estate based on the following we rule as follows furthermore the transfer of the note or the net_proceeds to the estate of x s marital trust sec_1 the redemption of the n units and subsequent liquidation of p will not constitute acts of direct or indirect acts of self dealing under sec_4941 of the code to b c p and x the receipt holding collection and distribution of the note or the net_proceeds of the note by the estate s marital trusts or m will not cause the redemption or the holding of the note to become a direct or indirect act of self-dealing under sec_4941 of the code payments on the note while it is held by estate s marital trusts and or m will not result in direct or indirect acts of self dealing under sec_4941 of the code this ruling will be made available for public inspection under sec_6110 of the code if you have any questions about this ruling please contact the person whose name and this ruling is directed only to the organization that requested it sec_6110 of the after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice code provides that it may not be used or cited by others as precedent telephone number are shown in the heading of this letter enclosure notice steven b grodnitzky acting manager exempt_organizations technical group sincerely
